Citation Nr: 0329002	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  94-47 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for loss of vision.  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for a headache 
disorder.  

5.  Entitlement to service connection for hepatitis.  

6.  Entitlement to service connection for a skin condition.  

7.  Entitlement to service connection for a nervous 
condition.  

8.  Entitlement to service connection for dizziness.  

9.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980, from February 1981 to January 1984 and from January 
1991 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its July 1996 remand.  

In an October 1997 statement, the veteran raised the claim of 
entitlement to impotence due to his Persian Gulf service.  He 
also claims service connection for tonsillitis.  These 
matters are referred to the RO for all indicated development 
and adjudication.  

In the decision that follows, the Board will address the 
issue of entitlement to service connection for sinusitis, 
loss of vision and a stomach disorder.  The remainder of the 
issues will be addressed in the REMAND that follows this 
decision.  Additionally, upon recent VA eye examination, the 
veteran complained of blurring of the eyes associated with 
migraine headaches.  Presbyopia and refractive error were 
also diagnosed.  In its DECISION below, the Board will 
address the veteran's entitlement to service connection for 
presbyopia and refractive error.  Blurred vision, considered 
part and parcel of the migraine headache symptoms will be 
discussed in the REMAND that follows the DECISION.   


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Sinusitis is not currently shown.  

3.  The veteran has presbyopia, refractive error and blurred 
vision associated with migraine headaches.  

4.  No disease was found on recent gastrointestinal 
examinations.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  An eye disability for which service connection may be 
granted was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

3.  A stomach disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the June 1994 and 
subsequent rating decisions, the October 1994 statement of 
the case, and the August 2002 supplemental statement of the 
case.  He was specifically told that there was no evidence 
showing that he currently has a sinusitis, eye disability or 
stomach disease.  The RO also notified him by letters dated 
March 1997, September 1999 and December 2000 that he needed 
to submit evidence in support of his claim, such as 
statements from doctors who treated him for the conditions at 
issue.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  By 
letters dated in March 1997 and September 1999, the RO asked 
him to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  In addition, the RO 
obtained reports of treatment from Darnell Army Hospital at 
Fort Hood, Texas.  These records have been associated with 
the veteran's claims folder.  In view of the foregoing, the 
requirements of the VCAA have been met by the RO to the 
extent possible.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Sinusitis

The Board notes that the veteran has argued that he is 
entitled to service connection for sinusitis.  The report of 
medical history completed in September 1991 prior to his 
separation from his final period of military service shows 
that he indicated that he had a history or sinusitis.  The 
clinical evaluation conducted at that time did not confirm a 
diagnosis of sinusitis.  

In the postservice years, no evidence of sinusitis was shown 
on official examinations conducted in March 1992, July 1998 
or June 2002.  In the absence of evidence of current 
disability, a claim for service connection cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have sinusitis that is related to injury, disease or event 
noted during the veteran's military service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Loss of Vision

While the Board acknowledges the veteran's claim that he has 
an eye disability related to his military service, it also 
observes that the June 2002 VA eye examination established 
that the veteran's current diagnoses are presbyopia, 
refractive error and migraine headaches with blurred vision. 

The veteran is advised that under the law, refractive error 
is a congenital or development abnormality and not a disease 
or injury within the meaning of the applicable legislation 
providing for compensation benefits.  38 C.F.R. § 3.303(c).  
In other words, refractive error is not a condition for which 
service connection may be established.  Likewise, 
"presbyopia" is defined as refractive error, "a visual 
condition that becomes apparent especially in middle age and 
in which loss of elasticity of the lens of the eye causes 
defective accommodation and inability to focus sharply for 
near vision."  McNeely v. Principi, 3 Vet. App. 357, 363-64 
(1992).  

In view of the foregoing, inasmuch as the veteran currently 
has refractive error, his claim for service connection has no 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  

Stomach Disorder

The Board notes that the veteran reported having a history of 
frequent indigestion on the September 1991 report of medical 
history completed prior to his separation from his final 
period of active service.  Treatment records show that 
complaints of heartburn and gastroenteritis in May 1991.  
However, the medical examination of September 1991 failed to 
show any pertinent abnormality.  

Moreover, the postservice evaluations have not confirmed the 
presence of current disability.  For example the official VA 
examinations, conducted in June 1986, March 1992 and July 
1998 and June 2002 showed no objective evidence of 
disability.  Although the diagnosis acid dyspepsia was 
recorded in 1998, the examiner noted that the veteran had no 
evidence of ulcer disease.  The abdomen was soft, 
depressible, nontender and without either visceromegaly or 
abnormal peristalsis.  Barium enema revealed a minor 
abnormality on the duodenum, but no evidence of an ulcer.  
The Board does note that the veteran was seen for diarrhea in 
June 2001.  However, this condition was associated with viral 
syndrome and was not shown to be a chronic condition.  At the 
most recent examination in June 2003, the veteran denied any 
gastrointestinal symptoms.  The examiner noted no evidence of 
gastrointestinal disease on that examination.  As noted 
above, in the absence of evidence of current disability, a 
claim for service connection cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have a stomach disorder that is related to injury, disease or 
event noted during the veteran's military service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for sinusitis is denied.  

Service connection for loss of vision is denied.  

Service connection for a stomach disorder is denied.  


REMAND

With respect to the remainder of the issues, the Board notes 
that additional development is necessary prior to the 
completion of appellate review.  In particular, the Board 
notes that additional service medical records were obtained 
in February 2003, subsequent to the most recent VA 
examinations and after the appeal was certified to the Board.  
A remand to the RO is required in this case because the 
veteran did not waive his right to have the RO consider the 
new evidence in the first instance.  Thus, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In view of the 
foregoing, this case is remanded to the RO for the following 
actions.  

Additionally, the Board observes that the claims folder was 
not available for review at the time of the skin examination.  
Moreover, nexus opinions should be obtained to determine 
whether the veteran currently has headaches, hepatitis, skin, 
psychiatric disability or dizziness that may be associated 
with injury, disease or event noted during his military 
service.  

Furthermore, the Board observes that pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to non-service connected disabilities that are not the result 
of his own willful misconduct. 38 U.S.C.A. § 1521.  Permanent 
and total disability will be held to exist when an individual 
is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life.  See Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992); 38 C.F.R. §§ 3.340(b), 4.15.  There are three 
alternative bases upon which a finding of permanent and total 
disability for pension purposes may be established.  One way 
is to establish that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation under 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities (Rating Schedule).  The "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. §§ 3.340(a), and 4.15.  This process involves rating 
and then combining each disability under the appropriate 
diagnostic code to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  

However, a veteran who suffers the permanent loss of one or 
more limbs, or the sight in both eyes, or becomes helpless or 
permanently bedridden, will be considered permanently and 
totally disabled for pension purposes on a de facto basis. 38 
C.F.R. § 4.15.  Permanent and total disability evaluations 
for pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or other familial conditions, as 
well as for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, even if 
there is only one such disability, it must be ratable at 60 
percent or more, and; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, with a combined disability rating of at least 70 
percent.  

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors. 38 C.F.R. §§ 3.321(b)(2), 4.17(b).

In addition, the disability ratings pertaining the evaluation 
of skin conditions have been revised pursuant to 67 Fed. Reg. 
49590-49599 (July 31, 2002), effective August 30, 2002.  For 
pension purposes, the veteran's skin condition, currently 
evaluated as noncompensably disabling should be evaluated 
under the new criteria.  The Board observes that the veteran 
has been rated under Diagnostic Code 7806, the minimum 
compensable rating of 10 percent which under the new criteria 
requires a skin condition involving at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Code 7806 (2003).  

In view of all these considerations the Board remands the 
veteran's case for the following actions:

1.  The RO should obtain opinions from 
the appropriate physicians regarding the 
nature and etiology of any existing 
headaches, hepatitis, psychiatric 
disability or dizziness, based on 
evidence that is currently of record.  
The examiners are requested to state 
whether it is at least as likely as not 
that the veteran currently has headaches, 
hepatitis, tonsillitis, psychiatric 
disability or dizziness that may be 
associated with injury, disease or event 
noted during any period of military 
service.  The clinical basis for the 
determination should be set forth in 
detail.  

2.  The veteran should be afforded a VA 
skin examination in order to determine the 
current nature, severity and etiology of 
his skin condition.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made available 
to the examiner for use in studying the 
case.  The examiner is requested to 
evaluated the veteran's disability under 
the new criteria for rating skin 
conditions.  In particular, the examiner 
is requested to state whether the veteran 
has a skin condition involving at least 5 
percent, but less than 20 percent, of the 
entire body; if at least 5 percent, but 
less than 20 percent, of exposed area; or 
if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs are required for a total duration of 
less than six weeks during the past 12-
month period.  In addition, the examiner 
is requested to state whether it is at 
least as likely as not that the veteran 
currently has a skin condition that may be 
associated with injury, disease or event 
noted during any period of military 
service.  The clinical basis for the 
determination should be set forth in 
detail.  

3.  With respect to the claims for 
service connection, the RO should review 
the veteran's claims in the light of the 
evidence received into the record since 
February 2003.  

4.  With respect to the pension claim, 
based on the above development, the RO 
should readjudicate the veteran's claim 
of entitlement to a permanent and total 
disability rating for pension purposes.  
Specifically, the RO should evaluate each 
of the veteran's disabilities in 
accordance with the schedular criteria 
set forth in 38 C.F.R. Part 4.  
Consideration should be given to whether 
the veteran meets the "average person" 
test as set forth in 38 U.S.C.A. § 
1502(a)(1) (West 2002) and 38 C.F.R. § 
4.15 (2003).  If the veteran does not 
meet the objective standard of pension 
eligibility, consideration should be 
given to the question of whether he is 
"unemployable as a result of lifetime 
disability," Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  This requires the 
application of 38 C.F.R. § 4.17 (2003) 
and 38 C.F.R. § 3.321(b)(2) (2003).  In 
short, when the percentage requirements 
of 38 C.F.R. § 4.16 (2003) have not been 
met, but the disabilities are permanent 
in nature, a rating of a permanent and 
total disability may be assigned if the 
veteran is found to be unable to secure 
and follow substantially gainful 
employment.  38 C.F.R. § 4.17.  Also, 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b)(2) on 
the question of whether the veteran is 
unemployable by reason of disability, 
age, occupational background or any other 
related factors.

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  Where 
there has been a change of law, the SSOC 
should reflect those changes.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


  


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



